Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method for identifying a cancer in an individual that is susceptible to treatment with a Met tyrosine kinase inhibitor comprising:
a) obtaining a fixed tissue sample comprising genomic DNA from an individual;
b) contacting the tissue sample with a detectable nucleic acid probe that specifically hybridizes to Met gene DNA to thereby form a hybridization complex comprising the nucleic acid probe and the Met gene DNA;
c) measuring amplification of the Met gene in the tissue sample by detecting a signal from the probe in the hybridization complex and comparing to that of a control sample, with amplification being a minimum of about an 8-fold increase in Met gene copy number compared to a non-amplified copy number;
d) identifying the cancer as susceptible to treatment when Met gene amplification is measured in the tissue sample, and identifying the cancer as resistant in the absence of Met gene amplification in the tissue sample; and
e) administering a Met tyrosine kinase inhibitor to the individual if a minimum of about an 8-fold increase in Met gene copy number is measured in the tissue sample, classified in C12Q 1/6886.

II. Claims 5-8, drawn to a method for identifying a cancer in an individual that is susceptible to treatment with a Met tyrosine kinase inhibitor comprising:
a) obtaining a fixed tissue sample comprising genomic DNA from an individual;
b) contacting the sample with a detectable antibody or antibody fragment probe that specifically binds to a duplex comprising Met genomic DNA to thereby form a complex;
c) measuring amplification of the Met gene in the tissue sample by detecting a signal from the probe in the complex and comparing to that of a control sample, with amplification being a minimum of about an 8-fold increase in Met gene copy number compared to a non-amplified copy number;
d) identifying the cancer as susceptible to treatment when Met gene amplification is measured in the tissue sample, and identifying the cancer as resistant in the absence of Met gene amplification in the tissue sample; and
e) administering a Met tyrosine kinase inhibitor to the individual if a minimum of about an 8-fold increase in Met gene copy number is measured in the tissue sample, classified in G01N 33/53.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct methods which differ at least in method steps, reagents, response variables, and criteria for success.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642